DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 8/24/2022, in which claims 4, 5, 7, 8, 13 and 17-30 were canceled, claims 1, 2, 6, 9-12 and 14 were amended, and claim 31 was added.  Claims 1-3, 6, 9-12, 14-16 and 31 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group I, and species (A) directed to rAAV comprising a transgene comprising a promoter operably linked to a codon optimized nucleic acid sequence encoding ACVR1 without traverse in the reply filed on 4/22/2022.
The elected species is allowable over the prior art, and examination has been extended to the non-elected species.
Claims 1-3, 6, 9-12, 14-16 and 31 are under consideration.

Drawings
The drawings were received on 8/24/2022.  These drawings are acceptable.

Specification
The substitute specification, filed 8/24/2022, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the abbreviation ACVR1.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.
Claims 2, 3 and 6 depend from claim 1 and are objected to for the same reason applied to claim 1.

Claim 15 is objected to because of the following informalities:  the word “for” should be replaced with the word “forth” in line 2 to improve the grammar of the claim.  Appropriate correction is required.

Response to Arguments - Claim Objections
	The objection to claim 9 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 8/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 8/24/2022.
Claim 15 recites the limitation "the isolated nucleic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 depends from claim 9, which requires “a nucleic acid that encodes an artificial miRNA (ami-RNA),” and “a nucleic acid that encodes a transgene comprising a codon optimized nucleic acid encoding an ACVR1 protein, wherein the codon optimized nucleic acid sequence comprises the sequence of SEQ ID NO: 1.”  The recited sequences of SEQ ID NOs: 25-28 each comprise a sequence encoding an ami-RNA and an ACVR1 protein.  Thus, “the isolated nucleic acid” does not appear to refer to only one of the nucleic acids of claim 9.  It would be remedial to amend independent claim 9 to require “an isolated nucleic acid comprising (ii)  a nucleic acid that encodes an artificial miRNA (ami-RNA) comprising a nucleic acid having sufficient sequence complementary with an endogenous mRNA of a subject to hybridize with and inhibit expression of the endogenous mRNA, wherein the endogenous mRNA encodes an ACVR1 protein; and (iii) a nucleic acid that encodes a transgene comprising a codon optimized nucleic acid sequence encoding an ACVR1 protein, wherein the codon optimized nucleic acid sequence comprises the sequence of SEQ ID NO: 1.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection, necessitated by the amendment filed 8/24/2022:
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from claim 9 and recites, “wherein the isolated nucleic acid comprises the sequence set for[th] in any one of SEQ ID NOS: 25-28.”  Claim 9 requires “a nucleic acid that encodes a transgene comprising a codon optimized nucleic acid sequence encoding an ACVR1 protein, wherein the codon optimized nucleic acid sequence comprises the sequence of SEQ ID NO: 1.”  SEQ ID NO: 25 does not include the sequence of SEQ ID NO: 1.  See the attached alignment in Appendix A.  Thus, the claim does not include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - 35 USC § 112
The rejection of claims 7, 8 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 8/24/2022.
	The rejection of claims 6, 12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/24/2022.

Response to Arguments - 35 USC § 103
The rejection of claims 4, 5, 7, 8 and 13 under 35 U.S.C. 103 as being unpatentable over Byrne et al in view of Kaplan et al, and Wu et al is moot in view of Applicant’s cancellation of the claims in the reply filed 8/24/2022.
	The rejection of claims 1-3, 6, 9, 10, 12 and 14 under 35 U.S.C. 103 as being unpatentable over Byrne et al in view of Kaplan et al, and Wu et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/24/2022.

Conclusion
Claims 9-12, 14, 16 and 31 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699